Exhibit 10.1 Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places marked “***” and has been filed separately with the Securities and Exchange Commission pursuant to a Confidential Treatment Application with the Commission. ATTACHMENT 2 MILESTONE AND DELIVERABLES CHART May 7, 2015 HHSO100201500007C WBS Milestone Deliverable Success Criteria Timing Go/No-Go for initiation CLIN 0001 - MANUFACTURE OF CLINICAL TRIAL MATERIAL Process Improvements Report Report on Process Development Process Developed *** Determination of Sufficient Process for Commercial Scale up Evaluation report BARDA approval of developed process *** N/A Manufacture ***(Batch ***) *** Acceptable quality and yield *** N/A Manufacture ***(Batch ***) *** Acceptable quality and yield *** N/A Manufacture cGMP BCX4430 (***campaign DS Batch ***) BCX4430 DS CofA, Acceptable quality and yield *** N/A Manufacture cGMP BCX4430 (*** campaign DS Batch ***) BCX4430 DS CofA, Acceptable quality and yield *** N/A Prepare a Campaign Summary Reports Campaign Reports (DS Batches ***) Completion of DS Campaigns *** N/A Drug substance stability study Initial Report on stability activities Stability data *** Drug Product Development DP Process Development Report (WBS 1.5.4) Pre-formulation and Physicochemical Report (WBS1.5.5) Extractable/Leachable Report (WBS 1.5.7) Completion of Studies *** N/A Excipient Compatibility Report for IV Formulation Compatibility Report IV formulation completed *** Manufacture cGMP DP (CTM Batch *** ***) BCX4430 DP CofA, Acceptable quality and yield *** Accepted GMP DS Manufacture cGMP DP (CTM Batch *** ***) BCX4430 DP CofA, Acceptable quality and yield *** Accepted GMP DS Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places marked “***” and has been filed separately with the Securities and Exchange Commission pursuant to a Confidential Treatment Application with the Commission. Prepare a Campaign Summary Reports Campaign Reports (CTM Batches ***) Completion of DP Campaigns *** N/A Drug Product stability study Initial Report on stability activities Stability Data *** Comparability Study Comparability Protocol and Report Completion of DS and DP Campaigns *** Manufacture cGMP BCX4340 (*** campaign DS Batch ***) BCX4430 DS CofA Acceptable DS process *** N/A Prepare a Campaign Summary Report Campaign Reports (DS Batch***) Completion of DS Campaign *** N/A Manufacture cGMP DP (CTM Batch *** ***) BCX4430 DP CofA, Acceptable quality and yield *** Accepted GMP DS Prepare a Campaign Summary Report Campaign Report (CTM Batches ***) Completion of DS Campaigns *** N/A Drug Substance and Drug Product stability study Initial report on stability activities Stability Data *** Manufacture of 1.7.1 drug substance and 1.7.2 drug product Comparability Study Comparability Protocol and Report Comparable DS and DP profiles *** N/A CLIN 0002 – COMMERCIAL SCALE UP AND NDA REGISTRATION BATCHES Go/No Go Criteria to Initiate: WBS 1.2.2 BARDA approval of process developed Drug Substance Process Scale-up Process Development Report (WBS 2.2.4) Selection of the optimized manufacturing process *** *** process Manufacture BCX4340 DS (DS Registration Batch ***) BCX4430 Registration DS CofA Acceptable quality and yield *** *** process Manufacture BCX4340 DS (DS Registration Batch ***) BCX4430 Registration DS CofA, Acceptable quality and yield *** *** process Manufacture BCX4340 DS (DS Registration Batch ***) BCX4430 Registration DS CofA, Acceptable quality and yield *** *** process Prepare a Campaign Summary Report Campaign Reports (DS Batches ***) Completion of DS Campaign *** N/A Manufacture BCX4430 DP (DP Registration Batch ***) BCX4430 DP CofA, Acceptable quality and yield *** Accepted GMP DS Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places marked “***” and has been filed separately with the Securities and Exchange Commission pursuant to a Confidential Treatment Application with the Commission. Manufacture BCX4430 DP (DP Registration Batch ***) BCX4430 DP CofA, Acceptable quality and yield *** Accepted GMP DS Manufacture BCX4430 DP (DP Registration Batch ***) BCX4430 DP CofA, Acceptable quality and yield *** Accepted GMP DS Prepare a Campaign Summary Report Campaign Report (CTM Registration Batches ***) Completion of DS Campaigns *** N/A Drug substance and Drug Product stability study Report on stability activities Stability Data *** Comparability Study Comparability Protocol and Report Comparable DS and DP profiles *** Accepted GMP DS CLIN 0003 – NONCLINICAL NDA-ENABLING TOXICOLOGY - IM Go/No Go Criteria to Initiate: WBS 1.4.1 Completion of Manufacture cGMP BCX4430 (*** campaign DS Batch ***) Complete GLP *** IM Tox Study - *** Study Report Established NOAEL *** Drug Substance confirming to release criteria Complete GLP *** IM Tox Study - *** Study Report Established NOAEL *** Drug Substance confirming to release criteria Conduct *** assessment in *** and *** Study Report No significant findings *** N/A Conduct *** Dose Range Finding Studies in the *** Study Report No significant findings *** N/A Conduct Definitive *** toxicology in the *** Study Report No significant findings *** N/A Conduct *** toxicology *** Study Report No significant findings *** N/A Conduct Radiolabeled ADME study - *** Study Report Characterize drug disposition *** Acceptable Radiolabel Material Conduct Radiolabeled ADME – *** Study Report Characterize drug disposition *** Acceptable Radiolabel Material CLIN 0004 – IN VITRO EXPERIMENTS – IV Go/No Go to Initiate: WBS 1.5.8 Completion of Excipient compatibility studies for IV formulation Conduct *** Test – IV Study Report No effect on *** *** IV formulation WBS 1.5.8 Conduct *** Test – IV Study Report No effect on *** *** N/A Pursuant to 17 CFR 20.24b-2, confidential information has been omitted in places marked “***” and has been filed separately with the Securities and Exchange Commission pursuant to a Confidential Treatment Application with the Commission. *** IV experiments Study report on all *** assays with recommendation to proceed CLIN0005 No toxicology *** *** CLIN 0005 – NONCLINICAL NDA-ENABLING TOXICOLOGY – IV Go/No Go to Initiate: WBS 4.3 Completion of *** IV toxicology studies Complete GLP *** IV Tox Study - *** Study Report Established NOAEL *** Drug Substance confirming to release criteria Complete GLP ***IV Tox Study - *** Study Report Established NOAEL *** Drug Substance confirming to release criteria Conduct *** assessment in *** Study Report No significant findings *** N/A Conduct *** Dose Range Finding Studies in the *** Study Report No significant findings *** N/A Conduct Definitive *** toxicology in the *** Study Report No significant findings *** N/A Conduct *** toxicology *** Study Report No significant findings *** N/A
